Case.net: 21SL-CC01447 - Docket Entries                                       Page 1 of 2
        Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 1 of 42 PageID #: 6




                                                                          Search for Cases by: Select Search Method...    
Judicial Links   | eFiling   | Help   | Contact Us | Print                            GrantedPublicAccess Logoff PDCLOUD227
                 21SL-CC01447 - SHERRY L CLEMONS V BRADFORD O'NEIL AGENCY,
                                         LLC (E-CASE)
  FV File Viewer

Click here to eFile on Case
Click here to Respond to Selected Documents
                                            Sort Date Entries:            Descending    Display Options:
                                                                                                           All Entries    
                                                                          Ascending


05/27/2021        Notice of Service
                  Affidavit of Service - Return of Service.
                      Filed By: JOHN FRANCIS GARVEY JR
                      On Behalf Of: SHERRY L. CLEMONS

05/24/2021        Pluries Summons Issued
                  Document ID: 21-SMCC-4468, for BRADFORD O'NEIL AGENCY, LLC.Summons Attached in PDF Form
                  for Attorney to Retrieve from Secure Case.Net and Process for Service.
                  Motion Special Process Server
                  SPS APPROVED Request for Special Process Server.
                    Filed By: JOHN FRANCIS GARVEY JR
                    On Behalf Of: SHERRY L. CLEMONS
                  Judge/Clerk - Note
                  PLEASE PROVIDE THE NAME OF THE INDIVIDUAL PROCESS SERVER ON THE REQUEST FOR
                  PROCESS SERVER FORM

05/13/2021        Motion Special Process Server
                  Request for Special Process Server.
                    Filed By: JOHN FRANCIS GARVEY JR
                    On Behalf Of: SHERRY L. CLEMONS

05/12/2021        Alias Summons Issued
                  Document ID: 21-SMCC-4141, for BRADFORD O'NEIL AGENCY, LLC.Summons Attached in PDF Form
                  for Attorney to Retrieve from Secure Case.Net and Process for Service.

04/30/2021        Alias Summons Requested
                  Memorandum Requesting Alias Summons; Non-Est Return.
                     Filed By: JOHN FRANCIS GARVEY JR

04/08/2021        Note to Clerk eFiling
                  Notice of Service
                  21SMCC2916; Electronic Filing Certificate of Service.
                  Summons Returned Non-Est
                  Document ID - 21-SMCC-2916; Served To - BRADFORD O'NEIL AGENCY, LLC; Server - ; Served Date
                  - 07-APR-21; Served Time - 00:00:00; Service Type - Sheriff Department; Reason Description - Non-est

04/01/2021        Summons Issued-Circuit
                  Document ID: 21-SMCC-2916, for BRADFORD O'NEIL AGENCY, LLC.Summons Attached in PDF Form
                  for Attorney to Retrieve from Secure Case.Net and Process for Service.

03/31/2021        Filing Info Sheet eFiling
                      Filed By: JOHN FRANCIS GARVEY JR
                  Pet Filed in Circuit Ct                                                       Exhibit A




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                            6/10/2021
Case.net: 21SL-CC01447 - Docket Entries                                       Page 2 of 2
        Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 2 of 42 PageID #: 7


                  Class Action Complaint.
                     Filed By: JOHN FRANCIS GARVEY JR
                     On Behalf Of: SHERRY L. CLEMONS
                  Judge Assigned
                  DIV 9
Case.net Version 5.14.17.7                   Return to Top of Page        Released 05/13/2021




https://www.courts.mo.gov/casenet/cases/searchDockets.do                         6/10/2021
                                                                                                  Electronically Filed - St Louis County - March 31, 2021 - 09:56 AM
     Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 3 of 42 PageID #: 8
                                                                              21SL-CC01447

              IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                             STATE OF MISSOURI


 SHERRY L. CLEMONS,                              )
 10009 Pebble Beach Dr.                          )
 St. Louis, MO 63114                             )
                                                 )   CASE NO.
                        Plaintiff,               )
 VS.                                             )   JURY TRIAL DEMANDED
                                                 )
 BRADFORD O’NEIL AGENCY, LLC                     )
 Serve: Any Officer or Director                  )
        1299 Bryan Rd.                           )
        O’Fallon, MO 63366                       )
                                                 )
                        Defendant.               )

                                CLASS ACTION COMPLAINT

       Plaintiff Sherry L. Clemons (hereinafter “Ms. Clemons” or “Plaintiff”) on behalf of

herself and the proposed class defined below brings this action against Bradford O’Neil Agency,

LLC (“Bradford O’Neil” or “Defendant”), to secure redress on behalf of herself and others for

Defendant’s violations of the do-not-call rules of the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227.

                                     NATURE OF THE ACTION

       1.      Advancements in telephone dialing technology by the 1980s and 90s made

reaching a large number of consumers by telephone easier and more cost-effective. However,

this technology has also brought with it an onslaught of unsolicited robocalls, spam text

messages, and junk faxes that intrude on individual privacy and waste consumer time and

money. As a result, the federal government and numerous states have enacted legislation to

combat these widespread telecommunications abuses. As Congress recognized:

               Many customers are outraged over the proliferation of intrusive,
               nuisance calls to their homes…. Banning such automated or

                                                1
                                                                                                       Electronically Filed - St Louis County - March 31, 2021 - 09:56 AM
     Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 4 of 42 PageID #: 9




               prerecorded telephone calls to the home, except when the receiving
               party consents to receiving the call or when such calls are necessary
               in an emergency situation affecting the health and safety of the
               consumer, is the only effective means of protecting telephone
               consumers from this nuisance and privacy invasion.

Pub. L. No. 102-243, 105 Stat. 2394 § 2(6, 12) (1991).

       2.      As is relevant here, the TCPA provides that “[n]o person or entity shall initiate

any telephone solicitation to ... [a] residential telephone subscriber who has registered his or her

telephone number on the national do-not-call registry of persons who do not wish to receive

telephone solicitations that is maintained by the Federal Government.” 47 C.F.R.

§ 64.1200(c)(2).

       3.




       4.      Defendant caused multiple telemarketing calls to be made to the telephones of

Plaintiff and others without their prior express invitation or permission, despite such person’s

prior request to not be called and/or registration with the National Do Not Call Registry. Plaintiff

files this class action complaint on behalf of herself and others similarly situated, seeking relief

from Defendant’s illegal calling practices.

                                          THE PARTIES

       5.      Plaintiff Sherry L. Clemons is a natural person who resides in St. Louis County,

Missouri.




                                                  2
                                                                                                           Electronically Filed - St Louis County - March 31, 2021 - 09:56 AM
     Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 5 of 42 PageID #: 10




        6.        Defendant Bradford O’Neil Agency, LLC is a domestic limited liability company

that with an office in Saint Louis and Creve Coeur and a registered address of 1299 Bryan Rd.,

O’Fallon, Missouri 63366.

                                   JURISDICTION AND VENUE

        7.        This court is vested with subject-matter jurisdiction pursuant to Mo. Stat.

§ 478.070.

        8.        This Court has personal jurisdiction over Bradford O’Neil as it is registered in

Missouri, provides services in Missouri, and makes telemarketing calls into Missouri.

        9.        Venue is proper in this Court pursuant to Mo. Stat. § 508.010 because Plaintiff

was first injured in the county of St. Louis since that is where she received the telemarketing

calls at issue.

                                     FACTUAL ALLEGATIONS

A.      Factual Allegations Regarding Defendant

        10.       Bradford O’Neil is a company that offers insurance services through State Farm.

        11.       Bradford O’Neil’s telephone number is (314) 300-9100. See

https://www.statefarm.com/agent/us/mo/saint-louis/bradford-oneil-s4ns6832vak (last visited

March 23, 2021); see also https://www.gotbradford.com/ (last visited March 23, 2021).

        12.       One of Bradford O’Neil’s strategies for marketing its services includes the use of

telephone solicitation calls.

        13.       Recipients of these telephone solicitation calls, including Plaintiff, did not consent

to receive such calls.

B.      Factual Allegations Regarding Plaintiff

        14.       Plaintiff is, and at all times mentioned herein was, a “person” as defined by

47 U.S.C. § 153(39).

                                                    3
                                                                                                       Electronically Filed - St Louis County - March 31, 2021 - 09:56 AM
    Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 6 of 42 PageID #: 11




       15.        Plaintiff’s telephone number, (314) XXX-8140, is a non-commercial telephone

number not associated with any business.

       16.        Plaintiff’s telephone number, (314) XXX-8140, is a cellular telephone number

used for personal residential purposes.

       17.        Plaintiff’s telephone number, (314) XXX-8140, has been registered with the

National Do Not Call List since 2005.

       18.        In or around June 2019, Plaintiff received a telephone solicitation call to her

cellular telephone number, (314) XXX-8140, from telephone number (314) 300-9100.

       19.        (341) 300-9100 is a telephone number associated with Bradford O’Neil and is

listed on its website as well as State Farm’s agent listing page for Bradford O’Neil. See

https://www.statefarm.com/agent/us/mo/saint-louis/bradford-oneil-s4ns6832vak (last visited

March 23, 2021); see also https://www.gotbradford.com/ (last visited March 23, 2021).

       20.        When Plaintiff answered the call, she heard a long period of “dead air” before

hearing the voice of a live operator.

       21.        Once the call was connected to a live operator, the caller informed Plaintiff that

State Farm has low insurance rates in her area and attempted to solicit her to switch her

insurance carrier to State Farm.

       22.        Plaintiff was not interested in State Farm’s insurance services and informed the

caller as such.

       23.        Plaintiff may have been listed on an insurance policy provided by State Farm,

purchased and maintained by her husband, eight years ago. Plaintiff has had no contact with

State Farm since, nor has she asked to be solicited by State Farm or its agents.




                                                    4
                                                                                                      Electronically Filed - St Louis County - March 31, 2021 - 09:56 AM
    Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 7 of 42 PageID #: 12




       24.     At the end of that call, Plaintiff informed the caller that she wished to receive no

additional calls from State Farm.

       25.     Plaintiff has received numerous calls from (314) 300-9100 since receiving the

first call in or around June 2019. More specifically, Plaintiff received calls on from Defendant on

her cellular telephone number on:

                      February 7, 2019; and

                      October 16, 2019.

       26.     At the end of every call, Plaintiff asked to not receive any further calls.

       27.     To date, these requests have not been honored.

       28.     Each of the above-described calls occurred after Plaintiff had registered her

residential telephone number with the National Do Not Call Registry.

       29.     Plaintiff and other call recipients were harmed by these calls. They were

temporarily deprived of legitimate use of their phones because the phone line was tied up during

the telemarketing calls and their privacy was improperly invaded.

                                     CLASS ALLEGATIONS

       30.     Pursuant to Missouri Court Rule of Civil Procedure 52.08, Plaintiff brings this

class action on behalf of herself and the following proposed Class (the “Class”):

               All persons in the United States who, from four years prior to the
               filing of this action: (1) Defendant (or an agent acting on behalf of
               Defendant) made (2) two or more telemarketing calls; (3) promoting
               Defendant’s products or services; (4) to a residential phone number
               that was listed on the National Do Not Call Registry for at least 31
               days before the first call; and (5) within any twelve-month period.

       31.     The following people are excluded from the Class: (1) any judge or magistrate

presiding over this action and members of their families; (2) Defendant, Defendant’s

subsidiaries, parents, successors, predecessors, affiliated entities, and any entity in which the

                                                  5
                                                                                                       Electronically Filed - St Louis County - March 31, 2021 - 09:56 AM
    Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 8 of 42 PageID #: 13




Defendant or its parent has a controlling interest, and their current or former officers and

directors; (3) persons who properly execute and file a timely request for exclusion from the

Class; (4) persons whose claims in this matter have been finally adjudicated on the merits or

otherwise released; (5) Plaintiff’s counsel and Defendant’s counsel; and (6) the legal

representatives, successors, and assigns of any such excluded persons.

       32.     Plaintiff and members of the Class satisfy the numerosity, commonality,

typicality, adequacy, and predominance prerequisites for suing as representative parties pursuant

to Rule 52.08(a).

       33.     Numerosity: The exact number of Class members is unknown but based on the

en masse nature of telemarketing is believed to be at least hundreds of persons at this time, and

individual joinder in this case is impracticable. Class members can be easily identified through

Defendant’s records, or those of their agents.

       34.     Typicality: Plaintiff’s claims are typical of the claims of other Class members in

that Plaintiff, and Class members, sustained damages arising out of Defendant’s telemarketing

calls and Class members sustained similar injuries and damages as a result of Defendant’s

uniform illegal conduct.

       35.     Adequacy: Plaintiff will fairly and adequately represent and protect the interests

of the Class and has retained counsel competent and experienced in complex class actions to

vigorously prosecute this action on behalf of the Class. Plaintiff has no interests that conflict

with, or are antagonistic to those of, the Class, and Defendant has no defenses unique to Plaintiff.

       36.     Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and members of the Class, and those questions predominate




                                                  6
                                                                                                       Electronically Filed - St Louis County - March 31, 2021 - 09:56 AM
    Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 9 of 42 PageID #: 14




over any questions that may affect individual members of the Class. Common questions for the

Class include, but are not necessarily limited to, the following:

               a.        Whether Defendant systematically made multiple telephone calls to

members of the Class;

               b.        Whether Defendant made calls to Plaintiff and members of the Class

without first obtaining prior express written consent to make the calls;

               c.        Whether Defendant has established and implemented, with due care,

reasonable practices and procedures to effectively prevent telephone solicitations in violation of

the TCPA’s do-not-call regulations;

               d.        Whether Defendant should be held liable for violations on its behalf; and

               e.        Damages, including whether any violations were performed willfully or

knowingly, such that Plaintiff and the other Class members are entitled to treble damages under

47 U.S.C. § 227(c)(5).

       37.     Superiority: Class action treatment is superior to the alternatives for the fair and

efficient adjudication of the controversy alleged herein. Such treatment will permit a large

number of similarly situated persons to prosecute their common claims in a single forum

simultaneously, efficiently, and without the duplication of effort and expense that numerous

individual actions would entail. There are hundreds of class members of each class, such that

joinder of all members is impracticable.

       38.     In addition to satisfying the prerequisites of Rule 52.08(a), Plaintiff satisfies the

requirements for maintaining a class action under Rule 52.08(b) because:




                                                  7
                                                                                                      Electronically Filed - St Louis County - March 31, 2021 - 09:56 AM
   Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 10 of 42 PageID #: 15




                a.      The prosecution of separate actions by the individual Class members

would create a risk of inconsistent or varying adjudication which would establish incompatible

standards of conduct for Defendant;

                b.      The prosecution of separate actions by individual Class members would

create a risk of adjudications with respect to them which would, as a practical matter, be

dispositive of the interests of other Class members not parties to the adjudications, or

substantially impair or impede their ability to protect their interests;

                c.      Defendant has acted or refused to act on grounds that apply generally to

the proposed Class, thereby making final injunctive relief or declaratory relief herein appropriate

with respect to the proposed Class as a whole; and

                d.      Questions of law or fact common to the members of the Class predominate

over any questions affecting only individual members, and that a class action is superior to other

available methods for the fair and efficient adjudication of the controversy.

        39.     Injunctive and Declaratory Relief Appropriate. Defendant has acted on

grounds generally applicable to the Class, thereby making final injunctive relief and

corresponding declaratory relief with respect to the Class appropriate on a classwide basis.

Moreover, on information and belief, Plaintiff alleges that the telephone solicitation calls made

by or on behalf of Defendant that are complained of herein are substantially likely to continue in

the future if an injunction is not entered.

                                             COUNT I
                             Violations of the TCPA, 47 U.S.C. § 227

        40.     Plaintiff realleges and incorporates by reference each and every allegation set

forth in the preceding paragraphs.




                                                   8
                                                                                                       Electronically Filed - St Louis County - March 31, 2021 - 09:56 AM
   Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 11 of 42 PageID #: 16




       41.     It is a violation of the TCPA to initiate any telephone solicitation to a residential

telephone subscriber who has registered his or her telephone number on the National Do Not

Call Registry. 47 C.F.R. 64.1200(c)(2).

       42.     Defendant and/or its affiliates, agents, and/or other persons or entities acting on

Defendant’s behalf violated the TCPA by causing multiple telephone solicitation calls to be

initiated to Plaintiff and members of the Class in a 12-month period, despite the person’s

registration of his or her telephone numbers on the National Do Not Call Registry.

       43.     These violations were willful or knowing.

       44.     As a result of Defendant and/or its affiliates, agents, and/or other persons or

entities acting on Defendant’s behalf’s violations of the TCPA’s national do-not-call rule,

Plaintiff and the other members of the Class are each entitled to an injunction and up to $500 in

damages for each such violation. 47 U.S.C. § 227(c)(5).

       45.     Because such violations were willful or knowing, the Court should treble the

amount of statutory damages, pursuant to 47 U.S.C. § 227(c)(5).

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Class, respectfully requests

that the Court enter judgment against Defendant for:

       A.      Certification of the Class as alleged herein;

       B.      Appointment of Plaintiff as representative of the Class;

       C.      Appointment of the undersigned counsel as counsel for the Class;

       D.      Damages to Plaintiff and members of the Class pursuant to 47 U.S.C. § 227(c)(5);

       E.      Injunctive relief for Plaintiff and members of the Class, pursuant to 47 U.S.C.

§ 227(c)(5), preventing the Defendant from making calls to numbers listed on the National Do



                                                  9
                                                                                              Electronically Filed - St Louis County - March 31, 2021 - 09:56 AM
   Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 12 of 42 PageID #: 17




Not Call Registry;

       F.     Attorneys’ fees and costs, as permitted by law; and

       G.     Such other or further relief as the Court deems just and proper.

                                    DEMAND FOR JURY

       Plaintiff hereby demands a trial by jury.


Dated: March 31, 2021                        Respectfully submitted,

                                             By: /s/ John F. Garvey
                                                John F. Garvey #35879
                                                CAREY DANIS & LOWE
                                                8235 Forsyth, Suite 1100
                                                St. Louis, Missouri 63105
                                                Telephone: (314) 725-7700
                                                Facsimile: (314) 678-3401
                                                jgarvey@careydanis.com

                                                    Samuel J. Strauss*
                                                    TURKE & STRAUSS LLP
                                                    936 North 34th Street, Suite 300
                                                    Seattle, Washington 98103-8869
                                                    Telephone: (608) 237-1775
                                                    Facsimile: (608) 509-4423
                                                    sam@turkestrauss.com

                                                    Anthony Paronich*
                                                    PARONICH LAW, P.C.
                                                    350 Lincoln Street, Suite 2400
                                                    Hingham, Massachusetts 02043
                                                    Telephone: (617) 485-0018
                                                    Facsimile: (508) 318-8100
                                                    anthony@paronichlaw.com

                                                    *Motions for Admission to be filed

                                             Attorneys for Plaintiff and the Proposed Class




                                                   10
                                                                                              Electronically Filed - St Louis County - March 31, 2021 - 09:56 AM
   Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 13 of 42 PageID #: 18




                                CERTIFICATE OF FILING

        The undersigned hereby certifies that the foregoing Class Action Complaint has been
filed using the Court's electronic case filing system on this 31st day of March, 2021.

                                                   /s/ John F. Garvey




                                              11
                Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 14 of 42 PageID #: 19

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 21SL-CC01447
 DAVID L VINCENT III
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 SHERRY L. CLEMONS                                              JOHN FRANCIS GARVEY JR
                                                                8235 FORSYTH BLVD
                                                                STE 1100
                                                          vs.   ST LOUIS, MO 63105
 Defendant/Respondent:                                          Court Address:
 BRADFORD O'NEIL AGENCY, LLC                                    ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Other Tort                                                  CLAYTON, MO 63105                                                    (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: BRADFORD O'NEIL AGENCY, LLC
                                      Alias:
  OFFICER OR DIRECTOR
  1299 BRYAN ROAD
  O'FALLON, MO 63366

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        01-APR-2021                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       MT
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-2916        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 15 of 42 PageID #: 20
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-2916    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 16 of 42 PageID #: 21
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-2916   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
              Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 17 of 42 PageID #: 22
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-2916   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 18 of 42 PageID #: 23




               County Satellite Court Now Open in St. Ann
               Hours: Mon-Fri 8:30 a.m. to 5:00 p.m. FREE PARKING

For the convenience of North County residents, a satellite branch of the St. Louis County Circuit
Court is now open at the St. Louis County Government Center Northwest at the 715 Northwest Plaza
Drive in St. Ann.
Attending Court Hearings Remotely using E-Courts
If you are scheduled to appear in court, you can access the courtroom remotely using the public
computer stations (E-courts) in St. Ann and Clayton. These are available for use when courtroom
access is restricted due to the pandemic.
Please note: Hearings for juvenile and paternity cases are confidential, and can only be accessed
from the Clayton E-court at this time.

Be sure to bring your paperwork with you; you will need your case number, as well as the date,
time and number of the Division where you are scheduled to appear.

Filing Pleadings/New Petitions
If you are representing yourself, you may file your paperwork at the St. Ann satellite court, in
addition to the Clayton courthouse, using the secure drop box located inside the Court reception area.
Filing Orders of Protection
Starting March 1, you may file for an Order of Protection at the Adult Abuse office in the St. Ann
satellite court, in addition to the Clayton courthouse. Clerks will be available on-site to help you fill
out and file the necessary paperwork.

                            For more information call: 314-615-8029
                                                                                                                                                 Electronically Filed - St Louis County - April 08, 2021 - 04:39 PM
    Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 19 of 42 PageID #: 24
                            St. Charles County Sheriffs Department
                     201 Nort~ Second Street, Ste. 440 , St. Charles , MO 63301

                  RETURN OF SERVICE_ Record# 2021-003126
 Case No: 21SLCC01447
                                I                                 Court : ST LOUIS
 PI a inti ff: CLEMONS, SHERRYL
                                                                            - - -- - - - - - -- - - -
 Defendant: BRADFORD O' Ell AGENCY LLC
 Court I Return Date : 05/01 2021                                 Doc ID#: 21-SMCC-2916
 Type of Document:        CIVI L SUMMONS                                                Zone       05
 Party to be served :     BRAD~ORD O'NEIL AGENCY LLC                                               - -   - -- --               --

Address : 1299 BRYAN RD (' FFICER OR DIRECTOR), OFALLON, MO 63366
 Employment/ Alternate:

Special Info/ Pedigree:       _o_..T_H_E_R_T_O_R_T_ _ __ __ _ __ __ _ __ _ _ _ __ __ _ _


                                                FINAL SERVICE
PARTY SERVED:
RELATIONSHIP/ TITLE :
DATE :                  lJ-"Xr'l I                      Time :
ADDRESS:                 ~
                 _--=:,::...:..:...._ __,___ __ __ __   _ _ _ _ _ __                 _ _ _ _ _ _ _ _ _ _ __

NON-EST OPTIONS: OuNABLE O DETERM IN E SERVIC E         0WRONG/BAD ADDRESS                    oauARANTINE / IN TREATMENT

0AVOIDING    O NO CONTACT           LOCKED ACCESS 0EXPIRED UPON RECEIPT 00UT ON LEAVE               0SERVED OTHER AGENCY

0DECEASED    ~     OVED         01NCARCERATED    ONO LONGER EMPLOYED         0RECALLED              0SHORT TUR NAROUND


                                              es County, Missouri
                                                                                                               DSN




                                             ATTEMPTS / NOTES
Date        Time

 4-1                                                 ,J q fJd c.f-.,,,; r   6-/f., (C   11, :..J
                                                                                            011e, I
                                                                                                   Gt




                                                                       Jo32z
                                                                       C.   e./(!.




                           DOCUMENT RETURNED TO OFFICE FOR FINAL DISPOSITION :


                                                                                         ~ 1994 • 2019 Omnigo Software St L OUIS MO omnigo com
                                                                              Electronically Filed - St Louis County - April 08, 2021 - 04:39 PM
Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 20 of 42 PageID #: 25
                                                                                               Electronically Filed - St Louis County - April 08, 2021 - 04:39 PM
        Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 21 of 42 PageID #: 26

Based on the Supreme Court Rules governing eFiling, an eService email has been issued to the
following parties:



SERVICE PARTY:JOHN FRANCIS GARVEY, Attorney for Plaintiff
SERVICE EMAIL: john.garvey@courts.mo.gov, jgarvey@careydanis.com
                                                                              Electronically Filed - St Louis County - April 30, 2021 - 09:47 AM
Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 22 of 42 PageID #: 27
                                                                              Electronically Filed - St Louis County - April 30, 2021 - 09:47 AM
Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 23 of 42 PageID #: 28
                                                                                                 Electronically Filed - St Louis County - April 30, 2021 - 09:47 AM
   Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 24 of 42 PageID #: 29




                               MISSOURI CIRCUIT COURT
                             TWENTY-FIRST JUDICIAL CIRCUIT
                                   ST. LOUIS County

  SHERRY L. CLEMONS,

                Plaintiff,
                                                  Cause No. 21SL-CC01447
         v.

  BRADFORD O’NEIL AGENCY, LLC,

                Defendants.


              MEMORANDUM TO CLERK REQUESTING ALIAS SUMMONS

       COMES NOW Plaintiff, by and through her undersigned counsel and files herewith the St.

Charles County Sheriff’s Department’s non-est return of service of Summons on Defendant

Bradford O’Neil Agency, LLC. Plaintiff requests that the Court direct to the Clerk to issue an

Alias Summons for service upon Defendant at the following address:

               Any Director or Officer
               Bradford O’Neil Agency, LLC
               10322 Ladue Road
               Creve Coeur, MO 63141.

                                           CAREY DANIS & LOWE

                                           /s/ John F. Garvey
                                           John F. Garvey, #35879
                                           CAREY DANIS & LOWE
                                           8235 Forsyth Boulevard, Suite 1100
                                           St. Louis, Missouri 63105
                                           Telephone: 314-725-7700
                                           jgarvey@careydanis.com
                                           Attorney for Plaintiff




                                         Page 1 of 2
                                                                                                        Electronically Filed - St Louis County - April 30, 2021 - 09:47 AM
   Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 25 of 42 PageID #: 30




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing pleading has been filed using the
Court’s electronic filing system on this 30th day of April, 2021, thereby serving the registered
parties of record. In addition, the undersigned counsel certifies under Rule 55.03(a) of the Missouri
Rules of Civil Procedure that she has signed the original of this Certificate and the foregoing
pleading.

                                                       /s/John F. Garvey




                                            Page 2 of 2
                Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 26 of 42 PageID #: 31

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 21SL-CC01447
 DAVID L VINCENT III
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 SHERRY L. CLEMONS                                              JOHN FRANCIS GARVEY JR
                                                                8235 FORSYTH BLVD
                                                                STE 1100
                                                          vs.   ST LOUIS, MO 63105
 Defendant/Respondent:                                          Court Address:
 BRADFORD O'NEIL AGENCY, LLC                                    ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Other Tort                                                  CLAYTON, MO 63105                                                    (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: BRADFORD O'NEIL AGENCY, LLC
                                      Alias:
  Any Director or Officer
  10322 LADUE ROAD
  SAINT LOUIS, MO 63141

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        12-MAY-2021                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       WAW
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-4141        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 27 of 42 PageID #: 32
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-4141    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 28 of 42 PageID #: 33
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-4141   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
              Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 29 of 42 PageID #: 34
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-4141   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 30 of 42 PageID #: 35




               County Satellite Court Now Open in St. Ann
               Hours: Mon-Fri 8:30 a.m. to 5:00 p.m. FREE PARKING

For the convenience of North County residents, a satellite branch of the St. Louis County Circuit
Court is now open at the St. Louis County Government Center Northwest at the 715 Northwest Plaza
Drive in St. Ann.
Attending Court Hearings Remotely using E-Courts
If you are scheduled to appear in court, you can access the courtroom remotely using the public
computer stations (E-courts) in St. Ann and Clayton. These are available for use when courtroom
access is restricted due to the pandemic.
Please note: Hearings for juvenile and paternity cases are confidential, and can only be accessed
from the Clayton E-court at this time.

Be sure to bring your paperwork with you; you will need your case number, as well as the date,
time and number of the Division where you are scheduled to appear.

Filing Pleadings/New Petitions
If you are representing yourself, you may file your paperwork at the St. Ann satellite court, in
addition to the Clayton courthouse, using the secure drop box located inside the Court reception area.
Filing Orders of Protection
Starting March 1, you may file for an Order of Protection at the Adult Abuse office in the St. Ann
satellite court, in addition to the Clayton courthouse. Clerks will be available on-site to help you fill
out and file the necessary paperwork.

                            For more information call: 314-615-8029
                                                                                                                                 Electronically Filed - St Louis County - May 13, 2021 - 08:37 AM
                  Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 31 of 42 PageID #: 36

In the
CIRCUIT COURT                                                                                ┌                               ┐
                                                                                                     For File Stamp Only
Of St. Louis County, Missouri
                                                       May 13, 2021
                                                      _________________________
 Sherry L. Clemmons
__________________________________________            Date
Plaintiff/Petitioner
                                                       21SL-CC01447
                                                      _________________________
                                                      Case Number
vs.
                                                       David L. Vincent III
                                                      _________________________
 Bradford O'Neil Agency, LLC
__________________________________________            Division

                                                                                             └                               ┘
Defendant/Respondent




                       REQUEST FOR APPOINTMENT OF PROCESS SERVER
        Comes now _______________________________________________________,
                   Plaintiff                                               pursuant
                                            Requesting Party
        to Local Rule 28, and at his/her/its own risk requests the appointment of the Circuit Clerk of
        ___________________________________________________________________________
         Captured Investigative Agency, PO Box 50341, Clayton, MO 63105, 314-392-3205
        Name of Process Server                      Address                                                      Telephone

        ___________________________________________________________________________
        Name of Process Server                      Address or in the Alternative                                Telephone

        ___________________________________________________________________________
        Name of Process Server                      Address or in the Alternative                                Telephone

        Natural person(s) of lawful age to serve the summons and petition in this cause on the below
        named parties. This appointment as special process server does not include the authorization
        to carry a concealed weapon in the performance thereof.

        SERVE:                                                    SERVE:
         Bradford O'Neil Agency, LLC
        ____________________________________________              ____________________________________________
        Name                                                      Name
         10322 Ladue Road
        ____________________________________________              ____________________________________________
        Address                                                   Address
         St. Louis, MO 63141
        ____________________________________________              ____________________________________________
        City/State/Zip                                            City/State/Zip

        SERVE:                                                    SERVE:
        ____________________________________________              ____________________________________________
        Name                                                      Name
        ____________________________________________              ____________________________________________
        Address                                                   Address
        ____________________________________________              ____________________________________________
        City/State/Zip                                            City/State/Zip

        Appointed as requested:
        JOAN M. GILMER, Circuit Clerk                              /s/John J. Garvey
                                                                  ___________________________________________
                                                                  Signature of Attorney/Plaintiff/Petitioner
                                                                   35879
                                                                  ___________________________________________
        By ________________________________________               Bar No.
            Deputy Clerk                                           8235 Forsyth, Ste. 1100, STL, MO 63105
                                                                  ___________________________________________
                                                                  Address
        ___________________________________________                (314) 725-7700                   (314) 678-3401
                                                                  ___________________________________________
        Date                                                      Phone No.                                   Fax No.


        CCADM62-WS         Rev. 07/19
                                                                                     Electronically Filed - St Louis County - May 13, 2021 - 08:37 AM
     Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 32 of 42 PageID #: 37


Local Rule 28. SPECIAL PROCESS SERVERS

      (1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shall be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)].

            This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

      (2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection;

             (A)    Appointments may list more than one server as alternates.

           (B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

            (C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and not a corporation or other business
association.

            (D) No person, other than the Sheriff, shall be appointed to serve any
order, writ or other process which requires any levy, seizure, sequestration,
garnishment, [except as allowed by Missouri Supreme Court Rule 90.03(a)], or
other taking.

             (E) Requests for appointment of a person other than the Sheriff to
serve process shall be made on a “Request for Appointment of Process Server”
electronic form, which may be found on the Court’s Web Site,
https://wp.stlcountycourts.com > forms.

            (F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

             SERVICE RETURN

            Any service by the St. Louis County Sheriff’s Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronically to the Circuit Clerk.


CCADM62-WS    Rev. 07/19
                                                                                                                                 Electronically Filed - St Louis County - May 24, 2021 - 09:47 AM
                  Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 33 of 42 PageID #: 38

In the
CIRCUIT COURT                                                                                ┌                               ┐
                                                                                                     For File Stamp Only
Of St. Louis County, Missouri
                                                       May 24, 2021
                                                      _________________________
__________________________________________
 Sherry L. Clemons                                    Date
Plaintiff/Petitioner
                                                       21SL-CC01447
                                                      _________________________
                                                      Case Number
vs.
                                                       David L. Vincent III
                                                      _________________________
 Bradford O'Neil Agency, LLC
__________________________________________            Division

                                                                                             └                               ┘
Defendant/Respondent




                       REQUEST FOR APPOINTMENT OF PROCESS SERVER
        Comes now _______________________________________________________,
                   Plaintiff                                               pursuant
                                            Requesting Party
        to Local Rule 28, and at his/her/its own risk requests the appointment of the Circuit Clerk of
        ___________________________________________________________________________
         John Houseman,Captured Investigative Agency, PO Box 50341, Clayton, MO 63105, 314-392-3205
        Name of Process Server                      Address                                                      Telephone

        ___________________________________________________________________________
        Name of Process Server                      Address or in the Alternative                                Telephone

        ___________________________________________________________________________
        Name of Process Server                      Address or in the Alternative                                Telephone

        Natural person(s) of lawful age to serve the summons and petition in this cause on the below
        named parties. This appointment as special process server does not include the authorization
        to carry a concealed weapon in the performance thereof.

        SERVE:                                                    SERVE:
         Bradford O'Neil Agency, LLC
        ____________________________________________              ____________________________________________
        Name                                                      Name
         10322 Ladue Road
        ____________________________________________              ____________________________________________
        Address                                                   Address
         St. Louis, MO 63141
        ____________________________________________              ____________________________________________
        City/State/Zip                                            City/State/Zip

        SERVE:                                                    SERVE:
        ____________________________________________              ____________________________________________
        Name                                                      Name
        ____________________________________________              ____________________________________________
        Address                                                   Address
        ____________________________________________              ____________________________________________
        City/State/Zip                                            City/State/Zip

        Appointed as requested:
        JOAN M. GILMER, Circuit Clerk                              /s/John J. Garvey
                                                                  ___________________________________________
                                                                  Signature of Attorney/Plaintiff/Petitioner
                                                                   35879
                                                                  ___________________________________________
        By ________________________________________               Bar No.
            Deputy Clerk                                           8235 Forsyth, Ste. 1100, STL, MO 63105
                                                                  ___________________________________________
                                                                  Address
        ___________________________________________                (314) 725-7700                   (314) 678-3401
                                                                  ___________________________________________
        Date                                                      Phone No.                                   Fax No.


        CCADM62-WS         Rev. 07/19
                                                                                     Electronically Filed - St Louis County - May 24, 2021 - 09:47 AM
     Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 34 of 42 PageID #: 39


Local Rule 28. SPECIAL PROCESS SERVERS

      (1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shall be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)].

            This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

      (2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection;

             (A)    Appointments may list more than one server as alternates.

           (B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

            (C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and not a corporation or other business
association.

            (D) No person, other than the Sheriff, shall be appointed to serve any
order, writ or other process which requires any levy, seizure, sequestration,
garnishment, [except as allowed by Missouri Supreme Court Rule 90.03(a)], or
other taking.

             (E) Requests for appointment of a person other than the Sheriff to
serve process shall be made on a “Request for Appointment of Process Server”
electronic form, which may be found on the Court’s Web Site,
https://wp.stlcountycourts.com > forms.

            (F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

             SERVICE RETURN

            Any service by the St. Louis County Sheriff’s Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronically to the Circuit Clerk.


CCADM62-WS    Rev. 07/19
                                                                                                                                 Electronically Filed - St Louis County - May 24, 2021 - 09:47 AM
                  Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 35 of 42 PageID #: 40

In the
CIRCUIT COURT                                                                                ┌                               ┐
                                                                                                     For File Stamp Only
Of St. Louis County, Missouri
                                                       May 24, 2021
                                                      _________________________
__________________________________________
 Sherry L. Clemons                                    Date
Plaintiff/Petitioner
                                                       21SL-CC01447
                                                      _________________________
                                                      Case Number
vs.
                                                       David L. Vincent III
                                                      _________________________
 Bradford O'Neil Agency, LLC
__________________________________________            Division

                                                                                             └                               ┘
Defendant/Respondent




                       REQUEST FOR APPOINTMENT OF PROCESS SERVER
        Comes now _______________________________________________________,
                   Plaintiff                                               pursuant
                                            Requesting Party
        to Local Rule 28, and at his/her/its own risk requests the appointment of the Circuit Clerk of
        ___________________________________________________________________________
         John Houseman,Captured Investigative Agency, PO Box 50341, Clayton, MO 63105, 314-392-3205
        Name of Process Server                      Address                                                      Telephone

        ___________________________________________________________________________
        Name of Process Server                      Address or in the Alternative                                Telephone

        ___________________________________________________________________________
        Name of Process Server                      Address or in the Alternative                                Telephone

        Natural person(s) of lawful age to serve the summons and petition in this cause on the below
        named parties. This appointment as special process server does not include the authorization
        to carry a concealed weapon in the performance thereof.

        SERVE:                                                    SERVE:
         Bradford O'Neil Agency, LLC
        ____________________________________________              ____________________________________________
        Name                                                      Name
         10322 Ladue Road
        ____________________________________________              ____________________________________________
        Address                                                   Address
         St. Louis, MO 63141
        ____________________________________________              ____________________________________________
        City/State/Zip                                            City/State/Zip

        SERVE:                                                    SERVE:
        ____________________________________________              ____________________________________________
        Name                                                      Name
        ____________________________________________              ____________________________________________
        Address                                                   Address
        ____________________________________________              ____________________________________________
        City/State/Zip                                            City/State/Zip

        Appointed as requested:
        JOAN M. GILMER, Circuit Clerk                              /s/John J. Garvey
                                                                  ___________________________________________
                                                                  Signature of Attorney/Plaintiff/Petitioner
                                                                   35879
                                                                  ___________________________________________
              /s/ Gwendolyn Bailey
        By ________________________________________               Bar No.
            Deputy Clerk                                           8235 Forsyth, Ste. 1100, STL, MO 63105
                                                                  ___________________________________________
                   05/24/2021                                     Address
        ___________________________________________                (314) 725-7700                   (314) 678-3401
                                                                  ___________________________________________
        Date                                                      Phone No.                                   Fax No.


        CCADM62-WS         Rev. 07/19
                                                                                     Electronically Filed - St Louis County - May 24, 2021 - 09:47 AM
     Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 36 of 42 PageID #: 41


Local Rule 28. SPECIAL PROCESS SERVERS

      (1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shall be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)].

            This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

      (2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection;

             (A)    Appointments may list more than one server as alternates.

           (B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

            (C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and not a corporation or other business
association.

            (D) No person, other than the Sheriff, shall be appointed to serve any
order, writ or other process which requires any levy, seizure, sequestration,
garnishment, [except as allowed by Missouri Supreme Court Rule 90.03(a)], or
other taking.

             (E) Requests for appointment of a person other than the Sheriff to
serve process shall be made on a “Request for Appointment of Process Server”
electronic form, which may be found on the Court’s Web Site,
https://wp.stlcountycourts.com > forms.

            (F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

             SERVICE RETURN

            Any service by the St. Louis County Sheriff’s Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronically to the Circuit Clerk.


CCADM62-WS    Rev. 07/19
                Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 37 of 42 PageID #: 42

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 21SL-CC01447
 DAVID L VINCENT III
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 SHERRY L. CLEMONS                                              JOHN FRANCIS GARVEY JR
                                                                8235 FORSYTH BLVD
                                                                STE 1100
                                                          vs.   ST LOUIS, MO 63105
 Defendant/Respondent:                                          Court Address:
 BRADFORD O'NEIL AGENCY, LLC                                    ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Other Tort                                                  CLAYTON, MO 63105                                                    (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: BRADFORD O'NEIL AGENCY, LLC
                                      Alias:
  Any Director or Officer
  10322 LADUE ROAD
  SAINT LOUIS, MO 63141

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        24-MAY-2021                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       GB
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-4468        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 38 of 42 PageID #: 43
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-4468    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 39 of 42 PageID #: 44
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-4468   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
              Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 40 of 42 PageID #: 45
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-4468   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 41 of 42 PageID #: 46




               County Satellite Court Now Open in St. Ann
               Hours: Mon-Fri 8:30 a.m. to 5:00 p.m. FREE PARKING

For the convenience of North County residents, a satellite branch of the St. Louis County Circuit
Court is now open at the St. Louis County Government Center Northwest at the 715 Northwest Plaza
Drive in St. Ann.
Attending Court Hearings Remotely using E-Courts
If you are scheduled to appear in court, you can access the courtroom remotely using the public
computer stations (E-courts) in St. Ann and Clayton. These are available for use when courtroom
access is restricted due to the pandemic.
Please note: Hearings for juvenile and paternity cases are confidential, and can only be accessed
from the Clayton E-court at this time.

Be sure to bring your paperwork with you; you will need your case number, as well as the date,
time and number of the Division where you are scheduled to appear.

Filing Pleadings/New Petitions
If you are representing yourself, you may file your paperwork at the St. Ann satellite court, in
addition to the Clayton courthouse, using the secure drop box located inside the Court reception area.
Filing Orders of Protection
Starting March 1, you may file for an Order of Protection at the Adult Abuse office in the St. Ann
satellite court, in addition to the Clayton courthouse. Clerks will be available on-site to help you fill
out and file the necessary paperwork.

                            For more information call: 314-615-8029
                                                                              Electronically Filed - St Louis County - May 27, 2021 - 09:03 AM
Case: 4:21-cv-00678 Doc. #: 1-2 Filed: 06/11/21 Page: 42 of 42 PageID #: 47
